Title: To Thomas Jefferson from John Wayles Eppes, 21 September 1808
From: Eppes, John Wayles
To: Jefferson, Thomas


                  
                     Dear Sir,
                     Eppington Sep. 21. 1808.
                  
                  In my letter of the 6th. from Richmond I mentioned having purchased a horse for you—& that I could send him up without the least inconvenience provided you could trust Martin—Not hearing from you & knowing that the period at which you generally return to Washington has almost arrived I have determined to risque Sending him—You will find him a fine carriage horse—he is not fit for the Saddle as he trots hard & gallops badly—
                  I gave a draft on Gibson & Jefferson at 90 days for 250 dollars the amount of his purchase—The draft falls due on the 6th. of December—
                  While at the Hot Springs Mr. Williams of that neighbourhood entrusted to my care for you a petrifaction which he supposes to be part of a snake—I have forwarded that also by Martin—
                  The family here are all well & unite with me in affectionate greetings to yourself & Mrs. Randolph—Yours sincerely
                  
                     Jno: W: Eppes
                     
                  
               